Title: To Thomas Jefferson from Joseph Yznardi, Sr., 16 May 1806
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            Respected Sir!
                            Cadiz 16th. May 1806.
                        
                        By the greatest of misfortunes I find myself deprived of your Excys. most valued favors, and without Knowing
                            if your Excy. has received the Sundry Letters I had the honor of addressing your Excy. from this place and Madrid, from
                            whence I returned some time ago determined not to undertake any more Journys; the object of the present is principaly to
                            salute most cordialy your Excy. to be acquainted if I am to ship any Wine equal to that forwarded from Sherry’s of a pale
                            Color for the use of your Excys. table; and to inclose Copy of an official Letter received from Capt. Campbell, and of my
                            answer, which I believe is founded on justice, I have given information of the injustice against my Consular
                            representation to the Honble Secretary’s of State and Navy.
                        Inclosed your Excy. will find a representation made by Mr. Lewis OBrien, Son of the late Consul OBrien
                            appointed by me at Santander when said Port was under my District; and as he has been an honorable Gentleman, having
                            complied in every respect with the office under his charge, therefore in honor of truth I manifest the same to your Excy.
                            as that his Son is worthy in every respect to occupy said Employ, and as such, I take the liberty of recommending him (if
                            in case it is not already privided) that your Excy. may grant him the appointment of Consul at said Port, and for which
                            favor I shall ever remain full of gratitude.
                        I take the liberty of referring your Excelly. for official communications to what I had the honor of writing
                            to the Secretary of State.
                  I have the honor to be with the most profound respect—Honored Sir, Your Excys. most devoted
                            and most obedt. humble Servant
                        
                            Josef Yznardy
                     
                        
                    